Citation Nr: 1427121	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-26 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from September 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus began during active service as the result of in-service acoustic trauma. 


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, bilateral hearing loss and tinnitus were incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran reports that he was exposed to aircraft engine noise while serving aboard a Navy carrier.  Specifically, he states that he was exposed to flight line noise for most of his four years in service.  The Board concedes that the Veteran sustained acoustic trauma during service.  See 38 U.S.C.A. § 1154(b) (West 2002).  The evidence of record also documents that the Veteran has a current bilateral hearing loss disability as defined by VA, as well as a current diagnosis of tinnitus.  See 38 C.F.R. § 3.385.  

Service treatment records include audiology results dated in August 1966 and in August 1967.  For purposes of comparison, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The audiological findings from the August 1966 and August 1967 examinations have been converted to the ISO standard.  

Results from the August 1966 examination show the presence of "noise notch" in the higher frequencies (3000, 4000 and 6000 Hertz) which is an indicator of noise-induced hearing loss.  (VA Training Letter 10-02 issued in March 2010 stated that a "notch" of decreased hearing (seen generally at frequencies of 3000, 4000, 0r 6000 Hertz) may be indicative of noise-induced hearing loss).  Moreover, an August 1967 examination revealed that the Veteran had hearing loss at the frequencies of 3000, 4000 and 6000 Hertz.  See Hensley v. Brown, 5 Vet App. 155, 157 (1993) (noting that threshold for normal hearing is from zero to 20 decibels, and higher thresholds indicate some degree of hearing loss).    

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to his period of active service, specifically to his in-service noise exposure.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for bilateral hearing loss.  

Moreover, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual, Section 7, Ch. 85, and Inner Ear.  The Veteran contends that his tinnitus had its onset during active service.  Based on the Veteran's statements, the service treatment records showing the onset of noise-induced hearing loss and the provisions from The Merck Manual noted above, the Board concludes that the evidence for and against the claim for tinnitus is at least in approximate balance.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence also supports a grant of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.    

Entitlement to service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


